TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00760-CV





Circle Dot Ranch, Inc. and Euline W. Walser, Appellants


v.


Railroad Commission of Texas and Sidwell Oil and Gas, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 95-04003, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING





PER CURIAM

	Appellants have filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and Kidd
Dismissed on Appellants' Motion
Filed:   April 17, 1996
Do Not Publish